DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 12/01/2021 containing amendments and remarks to the claims.
The objections of claims 1 and 6-20 for minor informalities are withdrawn due to amendments made to the claims. 
The rejections of claims 12-13 under 35 U.S.C. 112(b) are withdrawn due to cancellation of claims 12-13.
The rejections of claims 8-10, 14 and 16 under 35 U.S.C. 112(d) are withdrawn due to amendments made to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Steven Owen on 03/03/2022.

The application has been amended as follows: 

Claim 6
Line 1: “The process of claim 1,”

Claim 11
Line 3: “olefin-containing effluent from said thermal cracking furnace.”

Claim 15
Line 1: “The process of claim 1, wherein said FCC is”

Claim 17
Line 1: “The process of claim 1, wherein said FCC”

	Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 5-7, filed 12/01/2021, with respect to the rejections of claims 1 and 6-20 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims to require that the pyrolysis oil is produced from plastic waste. The prior art of record fails to disclose plastic pyrolysis oil and only discloses or suggests biomass pyrolysis oil. One of ordinary skill in the art would recognize that biomass pyrolysis oil 
No prior art alone or in combination with references discloses the process for making olefins as recited in claim 1. Specifically, no prior art teaches catalytic cracking a pyrolysis oil obtained from plastic waste in a fluidized catalytic cracking (FCC) unit, separating an FCC effluent stream into an FCC product stream, and cracking said FCC product stream in a thermal cracking furnace to form an olefin-containing effluent stream. 

The closest prior art of record, Frey et al. (US 2016/0090539 A1), discloses a process for catalytically cracking pyrolysis oil comprising:
catalytically cracking a feed stream comprising a pyrolysis oil obtained from waste (i.e. a feed comprising recycle content pyrolysis oil) in an FCC unit to provide an FCC effluent (Abstract; [0018]); and
separating and recovering upgraded fuel products from the FCC effluent including, but not limited to, propane, butane, naphtha, light cycle oil and heavy fuel oil ([0028]).
Frey differs from the claimed invention in that Frey fails to disclose a pyrolysis oil obtained from waste plastic. Frey discloses pyrolysis oil obtained from biomass which is compositionally distinct from a pyrolysis oil obtained from plastic. Frey further fails to disclose that at least one FCC product stream is cracked in a thermal cracking furnace to form an olefin-containing effluent stream. 
Papadopoulos et al. (U.S. Patent No. 4,548,706), directed to thermal cracking of hydrocarbon, teaches that hydrocarbons selected from paraffins containing up to 10 carbon atoms, naphtha, gas oils  and mixtures thereof may be cracked in a thermal cracking furnace to produce an olefin-containing effluent stream (col. 2, lines 22-47; col. 5, lines 1-7). However, Papadopoulos fails to motivate or suggest that the hydrocarbons for thermal cracking are produced by catalytic cracking of a pyrolysis oil obtained from plastic waste in an FCC unit. 
Narayanaswamy et al. (US 2018/0002609A1, cited in the IDS dated 12/01/2021) discloses a method for plastic pyrolysis comprising pyrolysis of a plastic feedstock and fluidized catalytic cracking (Abstract; Fig. 3). Narayanaswamy differs from the claimed invention in that Narayanaswamy disclose that pyrolysis components are passed to a hydrocracker and an effluent from the hydrocracker is passed to the FCC unit, whereas the claimed invention catalytically cracks pyrolysis oil obtained from plastic in the FCC unit, with no hydrocracker between the pyrolysis and FCC. Furthermore, Narayanaswamy fails to disclose that a product from the FCC unit is thermally cracked to produce olefins. 
Xing (WO 01/05908 A1), discloses a process for producing gasoline and diesel from waste plastic comprising (a) mixing waste plastic with a first catalyst in a pyrolysis reactor to carry out pyrolysis and a first catalytic cracking; and (b) introducing the products in step (a) into a fixed bed to perform a second catalytic cracking with a second step (Abstract). Xing differs from the claimed invention in that Xing teaches that pyrolysis and first catalytic cracking are carried out in a pyrolysis reactor whereas the claimed invention catalytically cracks a pyrolysis oil in an FCC unit. Furthermore, Xing subjects the pyrolysis reactor products to a second catalytic cracking whereas the claimed invention separates the first cracked product and subjects a product stream to thermal cracking, not catalytic cracking. 
Stankevitch (US 2003/0047437 A1), discloses a process for converting waste plastic using pyrolysis and catalytic cracking techniques and teaches that liquid products from pyrolysis of waste plastics may be used as feedstocks for an FCC process ([0050]). Stankevitch fails to disclose any details regarding the FCC process, separating an FCC effluent into at least one FCC product stream, and cracking said FCC product stream in a thermal cracking furnace to form an olefin-containing stream.
Therefore, no prior art alone or in combination with references reasonably discloses the combined process steps of catalytically cracking a feedstream comprising pyrolysis oil produced from plastic waste in an FCC unit, separating an FCC effluent into an FCC product stream, and cracking said FCC product stream in a thermal cracking furnace to from an olefin-containing effluent stream.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Froehle (US 2016/0244677 A1) discloses a method for fluid catalytic cracking of pyrolysis oil ([0014]). The pyrolysis oil disclosed by Froehle is a pyrolysis oil produced from biomass and is highly oxygenated and has high acidity and low energy density ([0002]; [0015]), and Froehle does not disclose using waste plastic pyrolysis oil. One of ordinary skill in the art would recognize that biomass pyrolysis oil is compositionally different than plastic pyrolysis oil as biomass pyrolysis oil is highly oxygenated and highly acidic, and therefore it would not be obvious to one of ordinary skill in the art to substitute the pyrolysis oil of Froehle with a plastic pyrolysis oil without any motivation. 
Carlson (U.S. Patent No. 2,368,704) discloses a process comprising catalytic cracking and thermal cracking (p. 1, left column, lines 32-35; p. 2, left column, lines 8-75). Carlson teaches that products from catalytic cracking may be fractionated and higher boiling products from catalytic cracking may be subjected to thermal cracking. Carlson differs from the claimed invention in that Carlson discloses feeds comprising crude or gas oil  and does not disclose catalytic cracking of pyrolysis oil obtained from plastic waste. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772